Citation Nr: 1518743	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  08-28 538	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of neck injury, to include degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), and depression.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from July 1980 to April 1982. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon that denied the benefits sought on appeal.  The RO in Anchorage, Alaska exercises current jurisdiction of the claims file.

In February 2013, the Veteran retained a private attorney to represent her.  In April 2014, however-prior to certification of the appeal to the Board, the attorney withdrew from representation.  

On her September 2008 Substantive Appeal (VA Form 9), the Veteran indicated that she desired a Board hearing at the local RO.  In April 2014, through her representative, she withdrew the request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although a November 2012 deferred rating decision notes that an examination should be scheduled, the Veteran was not afforded an examination as part of the development of her claim.  Under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2014), VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).

There are entries in the service treatment records that note repeated complaints of upper back pain.  Further, a May 1981 entry notes that the Veteran was seen in the "NP" clinic, but no details are noted other than that the Veteran was told to return if she deemed it necessary.  The Board interprets "NP" to mean neuropsychological or neuropsychiatric.  The Veteran asserts in her written submissions that she sought counseling after her asserted MST.  In light of these entries, the Board finds VA examinations have been triggered.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

The Veteran has reported variously that headaches began after an in-service assault, after a 1995 motor vehicle accident or had been present for most of her adult life.  An examination is needed to obtain an opinion as to whether she has a headache disorder related to an in-service injury.

In the case of PTSD claimed on the basis of in-service personal assault VA has a duty to provide certain notice.  The record does not document such notice in this case.  Evidence of the claimed stressor can be provided by an examiner's opinion that there is evidence of behavioral changes in response to the stressor.  38 C.F.R. § 3.304(f)(5) (2014).  Further notice and examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that evidence from sources other than her service records, or evidence of behavior changes, may constitute credible supporting evidence of the reported in-service assault.

2.  Arrange an examination to determine whether any current cervical spine disability is related to a disease or injury in service.  Make the claims file available for review by the examiner.  The examiner should opine whether there is at least a 50-percent probability that any current cervical spine disability had its onset in service, or is otherwise the result of a disease or injury in active service.  The Veteran's reports must be considered (including her report of symptoms beginning with an in-service assault) in rendering the requested opinion; and, the absence of medically documented treatment may not be sole reason for a negative opinion without a full explanation.  Reasons should be provided for any opinion.

2.  Arrange an examination to obtain an opinion as to whether any current acquired psychiatric disability, to include depression and PTSD, is due to MST or other in-service disease or injury.  Make the claims file available for review by the examiner.  The examiner should opine if there is at least a 50-percent probability that any current acquired mental disorder is the result of an event in service.  

The examiner should also opine whether there is evidence of behavior changes in response to the reported MST.

Reasons should be provided for any opinion.

3.  Arrange an examination to determine whether any current headache disorder is the result of a disease or injury in service.  The examiner should consider the Veteran's reports and provide reasons for the opinion.

4.  If the decision remains in any way adverse to the Veteran, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

